Citation Nr: 1815277	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for complete deafness of the right ear, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 6, 2014 on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

 
INTRODUCTION

The Veteran had active service from June 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the file.  

In August 2015, the Board remanded for issuance of a statement of the case (SOC) the issues of entitlement to higher ratings for facial weakness and biting of tongue due to acoustic neuroma excision, peripheral vestibular disorder, right and left hip osteoarthritis, right ankle osteoarthritis, limitation of flexion of the right and left hips, limitation of abduction and adduction of the right and left hips, and entitlement to service connection for a low back disorder, including degenerative joint disease and degenerative disc disease.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in September 2015.  The Veteran submitted a VA Form 9 in the same month, which stated that he appealed all issues except the evaluation of peripheral vestibular disorder.  He asked for a hearing as to the remaining issues.  Such hearing request is still pending, and as such, these issues are not presently before the Board.

That August 2015 Board decision also remanded the claim for a TDIU for additional development.  In an August 2017 rating decision, the RO granted entitlement to TDIU effective February 6, 2014.  Accordingly, the issue has been recharacterized as reflected on the title page.

The Veteran appealed that portion of the August 2015 Board decision that denied a higher rating and extraschedular referral for the Veteran's service-connected complete deafness of the right ear to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Partial Remand (JMPR), the parties moved the Court to vacate the August 2015 decision.  The Court vacated both the issue of entitlement to a rating in excess of 10 percent for complete deafness of the right ear and the issue of entitlement to an extraschedular rating for complete deafness of the right ear in a November 2016 Order.  While the Court vacated the entire hearing loss issue, the JMPR only found fault with the extraschedular analysis.

In a March 2017 decision, in compliance with the November 2016 JMPR, the Board remanded the claim of entitlement to a rating in excess of 10 percent for complete deafness of the right ear, to include on an extraschedular basis, for the purpose of referring the issue, with consideration of the collective impact of all service-connected disabilities to the Under Secretary for Benefits or the Director, Compensation Service, for consideration under 38 C.F.R. § 3.321(b).  A response was received from the Director, Compensation Service, in September 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's right ear hearing loss manifested, at worse, as Level XI hearing in the service-connected right ear and as Level I hearing loss in the nonservice-connected left ear.

2.  The level of severity and symptomatology associated with the Veteran's service-connected right ear hearing loss does not present such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.

3.  The evidence is at least in equipoise as to whether the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities prior to February 6, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 10 percent for right ear hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).  

2.  The criteria for an extraschedular disability rating for right ear hearing loss are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 610 (2017).

3.  The criteria for entitlement to TDIU on an extraschedular basis have been met prior to February 6, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has the duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper VCAA notice was accomplished in December 2007 and July 2016 letters.  These letters informed the Veteran of what evidence was required to substantiate the claims, including his claim for a TDIU, and of his and VA's respective duties for obtaining evidence.  The letters also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated any error in VCAA notice.  Therefore, the Board concludes that all requisite notice has been provided to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims.  VA has obtained the Veteran's post-service VA and private treatment records, and his lay statements and arguments.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

The Veteran has been afforded multiple VA examinations to assess the severity of his right ear hearing loss disability.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It appears these examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal.  VA examiners have also rendered opinions with respect to the Veteran's employability.  

There has been no other allegation of any deficiency in the assistance provided to the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the matters may proceed to adjudication.

II. Right Ear Hearing Loss

Laws and Regulations

The Veteran contends that his right ear hearing loss is more severe than is reflected in the currently assigned disability rating.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as can practicably be determined, the average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods up to one year prior to the date of claim.

Schedular Analysis

The Veteran is seeking a rating in excess of 10 percent for his service-connected right ear hearing loss.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Since the Veteran is not service connected for the left ear, the left ear is assigned a Roman numeral designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  In this case, 38 C.F.R. § 3.383 does not apply because the left ear does not meet the criteria of 38 C.F.R. § 3.385 for an impaired hearing disability.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more impaired hearing.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim for an increased rating for his service-connected complete deafness of the right ear in October 2007.  He had previously been afforded a VA fee-based audiological examination in January 2007, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
LEFT
10
15
15
25

The examiner indicated that there was no response (NR) on audiometric testing in the right ear and zero percent speech recognition ability.  The puretone threshold average was 16 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner observed that left ear hearing was within normal limits overall.    

At the time of the January 2007 VA audiological examination, the Veteran was shown to have no response on audiometric testing, with zero percent speech discrimination, which the Board finds translates to the highest Roman numeral designation of XI for the right ear under both Table VI and Table VIA.  Again, as the Veteran is not service-connected for left ear hearing loss given his hearing was considered normal, the left ear is assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  

The Veteran was afforded another VA fee-based audiological examination in July 2008, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
10
15
15
15

The puretone threshold average was 105 when rounded in the right ear.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 100 percent in the left ear.  Again, hearing in the left ear was considered normal for VA purposes.    
	
At the time of the July 2008 VA audiological examination, the Veteran was shown to have a 105 average on audiometric testing, with zero percent speech discrimination, which translates to the highest Roman numeral designation of XI for the right ear under both Table VI and Table VIA.  Again, as the Veteran is not service-connected for left ear hearing loss, the left ear is assigned a Roman numeral designation of I.  Thus, again, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  

The Veteran was afforded another VA fee-based examination in December 2009, which essentially showed the same results as the two prior examinations.  The examiner diagnosed complete deafness in the right ear and normal hearing in the left hear.  The examiner indicated that there was no effect on the Veteran's occupation because he was retired.  The effect on his daily activity was difficulty localizing the sound source.

VA and private treatment records continued to show complete loss of hearing in the right ear, but do not provide any audiometric readings for rating purposes.  

In his statements of record and at the Board hearing, the Veteran reported that his right ear hearing loss had gotten worse.  Importantly, at the Board hearing, he testified that he now suffered from hearing loss in his left ear.  The Veteran also reported that his hearing loss caused marked interference with his employment and he believed that he was let go from his employment because of his hearing loss.  

Given the Veteran's assertions of an increase in severity as well as that he now experienced left ear hearing loss, the Board remanded the issue to afford the Veteran another VA audiological examination, which was performed in October 2014 and showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
120+
120+
120+
120+
LEFT
10
10
10
20

The puretone threshold average was 120 in the right ear and 13, when rounded in the left ear.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 98 percent in the left ear.  Again, the Veteran had normal hearing in the left ear.  The examiner reviewed the claims file.  The examiner found that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work.  He was able to work until 1990 when he was laid off.  He had no difficulty from 1982 to 1990 and was able to maintain normal performance.  However, the Veteran reported difficulty obtaining a job due to presence of hearing loss as he was not able to pass a physical.  The Veteran would position himself to make sure he could hear what people are saying.  The Veteran's hearing loss did not technically affect ability to work, but ability to be employed due to not being able to pass physical.  

The examiner determined that the Veteran was functionally impaired due to complete deafness of the right ear.  He had a profound inability to communicate effectively with other people from his right side and difficulty localizing sounds.  Due to asymmetrical hearing loss, the Veteran is unable to discriminate words in the left ear and would have difficulty with communicating and understanding people.

At the time of the October 2014 VA audiological examination, the Veteran was shown to have a 120+ average on audiometric testing, with zero percent speech discrimination, which translates to the highest Roman numeral designation of XI for the right ear under both Table VI and Table VIA.  Again, as the Veteran is not service-connected for left ear hearing loss given his hearing was considered normal, the left ear is assigned a Roman numeral designation of I.  Thus, again, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  

Pursuant to a March 2017 Board remand, the Veteran underwent a VA audiological examination in June 2017, which showed puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
15
10
10
30

The puretone threshold average was 105 in the right ear and 16, when rounded, in the left ear.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 100 percent in the left ear.  Again, the Veteran had normal hearing in the left ear.    

The Board now turns to whether a rating in excess of 10 percent is warranted for the Veteran's complete deafness of the right ear.  Based on the average puretone threshold findings from the VA examinations, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a higher rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected right ear deafness on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Additionally, his contentions do not comport with the findings made on multiple audiometric examinations.  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from all of the VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for complete deafness of the right ear.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

Extraschedular Analysis

The Veteran contends that his right ear hearing loss disability has resulted in symptomatology not contemplated by the diagnostic criteria, to include difficulty localizing sounds and difficulty with communicating and understanding people as well as discriminating words.

Historically, in the September 2008 rating decision currently on appeal, the RO continued a 10 percent rating for right ear total deafness.  Thereafter, an August 2015 Board decision denied a higher rating and extraschedular referral for the Veteran's service-connected complete deafness of the right ear to the Court.  The Court, in part, vacated the issue of entitlement to an extraschedular rating for complete deafness of the right ear in a November 2016 Order.  Accordingly, the Board, in a subsequent decision, remanded the claim for the purpose of referring the issue to the Director, Compensation Service, for consideration under 38 C.F.R. §3.321(b).  In two separate memos in August and September 2017, VA's Director of Compensation considered and denied entitlement to an extraschedular rating for total right ear hearing loss.  The Board, therefore, has jurisdiction over this aspect of the Veteran's claim.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court said that the justiciable standard limiting the Secretary's discretion for assignment of an extraschedular rating, was that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Throughout the appeal period, the Veteran has asserted that he has struggled with communication, localizing sounds, and difficulty hearing people.  At his March 2014 Board hearing, he stated that he struggled to hear people speak and struggled to hear street traffic while driving.  See Hearing Transcript at p. 6.  

Having reviewed the relevant evidence, and with due application of the standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis for the Veteran's right ear hearing loss disability.

In that regard, the symptoms of the Veteran's hearing loss disability, to specifically include the noted symptom of difficulty localizing sound, as well as a profound limited ability to communicate with others, difficulty hearing amidst any amount of background noise, and difficulty maintaining employment, have been fully considered in the rating criteria.  Indeed, the Court has explicitly addressed whether the symptom of trouble localizing sound is encompassed in the schedular rating criteria, and has found that it is.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  

Moreover, the medical evidence does not reveal hospitalizations, surgical procedures, or emergency visits due to the Veteran's right ear hearing loss.

Regarding the Veteran's claimed symptoms of vertigo, facial weakness, and dry eye, all of which he believes to be related to his service-connected hearing loss, the Board finds that the award of an extraschedular rating for these symptoms would violate VA's prohibition against pyramiding.  See 38 C.F.R. § 4.14.  Pyramiding is the evaluation of the same disability under various diagnoses; this is to be avoided.  The Veteran is currently in receipt of disability ratings for peripheral vestibular disorder (claimed as imbalance, altered gait, impaired mobility), facial weakness and biting of the tongue, and lagophthalmos with dry eye.  To award an extraschedular rating for bilateral hearing loss based on the Veteran's statements regarding these symptoms would compensate the Veteran for symptoms that are already compensated under other Diagnostic Codes.  

For all the foregoing reasons, the Board finds that the criteria for a rating in excess of 10 percent for right ear hearing loss, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met.  As such, the claim must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the above-noted determinations with respect to extraschedular consideration, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III. Extraschedular TDIU Prior to February 6, 2014

Notwithstanding the denial of an extraschedular evaluation for the Veteran's right ear hearing loss disability, the Board finds that the symptoms attributed to the Veteran's service-connected disabilities and contemplated by the Rating Schedule did indeed render him unable to obtain or maintain gainful employment prior to February 6, 2014.

VA will grant TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir.  2013).  The medical evidence addressing the functional effects of a veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of Compensation Service, for extraschedular consideration of whether the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In September 2017, the Director of Compensation Service denied TDIU on an extraschedular basis.  Because the Director of C&P adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue.  Wages v. McDonald, 27 Vet. App. 233 (2015).

The Veteran filed his application for entitlement to TDIU in July 2015, and stated that May 1, 2010 was the date on which he became too disabled to work.  As noted in the Introduction, the Veteran is in receipt of a TDIU from February 6, 2014.  Prior to February 6, 2014, he was service-connected for complete deafness, right ear, rated as 10 percent disabling; facial weakness and biting of the tongue due to acoustic neuroma excision, rated as 10 percent disabling; lagophthalmos with dry eye, due to surgery for right acoustic neuroma, rated as 10 percent disabling; scar, left leg, rated as noncompensable; and pulmonary tuberculosis, rated as noncompensable.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16(a) are not met prior to February 6, 2014.  The Board observes that the Veteran was not service-connected for any of his now service-connected orthopedic disabilities prior to February 6, 2014; accordingly, those disabilities will not be included in the below analysis.  

The Board finds that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupational when his occupational training and education are taken into consideration, from May 1, 2010 through February 6, 2014.  The Veteran graduated from high school before entering military service, and later obtained a 30-month diploma from a technical school with curriculum in Electronics Engineering.  Following service, he worked in the aerospace industry, and retired in 1990.

The Veteran has complained of ongoing dizziness related to his peripheral vestibular disorder; complete deafness in his right ear; an inability to deal with individuals on an "in person" capacity due to facial weakness; and a decline in communication skills due to having lost many of his teeth.  

The first evidence in the file supporting the Veteran's claim is an April 2010 VA treatment note, wherein a treating provider noted that the Veteran's acoustic neuroma and right ear deafness are disabling and somewhat disfiguring, manifestations that affected his ability to secure and maintain employment.  In an October 2013 medical statement, a VA ear, nose and throat surgeon reported that the Veteran suffered from complete loss of hearing, facial nerve paresis, and vertigo with severe balance problems.  At his March 2014 Board hearing, he indicated that his hearing loss had caused marked interference with his employment.  

In support of his claim, the Veteran submitted a February 2017 Employability Evaluation signed by a private vocational consultant.  The consultant noted a telephonic interview with the Veteran and a review of the claims file.  He described the Veteran's symptoms as relating to each service-connected disability, and noted that throughout the 1990s, the Veteran may have been able to engage in sedentary work.  It was his opinion that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected disabilities since at least the year 2010.  Such opinion was supported by the aforementioned April 2010 VA treatment record, which noted that the Veteran's acoustic neuroma and right ear deafness had affected his ability to secure and maintain employment.  In further support of his opinion, the consultant cited VA treatment records from 2011-2013 indicating ongoing and worsening pain symptoms associated with the Veteran's service-connected disabilities.  The Board accords high probative value to this opinion, which took into account the Veteran's complete medical history and reflected consideration of the Veteran's lay statements.

Accordingly, although the Veteran did not meet the schedular criteria for the time period in question, when affording all benefit of the doubt to the Veteran, the evidence reflects that he was unable to secure and follow substantially gainful employment due to his service-connected disabilities from May 1, 2010, the date the Veteran noted in his application for TDIU that he became too disabled to work, through February 6, 2014.  The criteria of 38 C.F.R. § 4.16(b) are therefore met, and entitlement to TDIU on an extraschedular basis is granted for that time period.


ORDER

Entitlement to a rating in excess of 10 percent for right ear hearing loss is denied.

Entitlement to an extraschedular rating for right ear hearing loss is denied.

Entitlement to a TDIU on an extraschedular basis from May 1, 2010 to February 6, 2014 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


